Notice of Allowability

►	The After Final amendment filed 25 MAY 2021 has been entered. Claim(s) 16-20 and 43, 46, 49 and 52  as amended is/are pending in this application.


►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Examiner

►	Please note that this application has been transferred to a different examiner within Technology Center 1600, Art Unit 1634. See the closing paragraph of this action for details.

Reason(s) for Allowance

►	Claim(s) 16-20 and 43, 46, 49 and 52 is/are deemed to be allowable in light of the paper(s) filed 25 MAY 2021 JAN 06 and the persuasive argument(s) therein. The paper(s) filed  include the Affidavit of Sudhir Agrawal. The Claims have now been renumbered as Claims 1-9 in the same order as presented by the applicant.  





Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

08  JUL 2021 - ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext (note the search terms used below) ;  and Google Scholar

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners ;
Reviewed the Search Report and Written Opinion  in PCT/ EP2014/078868

STIC search SEQ ID NOs: 18, 26-30, 33, 48, 62, 64, 147 and 148

Search terms:

All Inventor(s) e.g. Ounzain S?/au 

lncRNA 
Cardiac or heart 
Gapmers
►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW